Citation Nr: 0303767	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  95-36 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess or 20 percent for right 
knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
November 1988 to February 1992 and from January 1993 to April 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision by 
the Portland, Oregon, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for right knee degenerative joint disease, rated 10 percent.  
When the issue was previously before the Board in December 
1997, it was remanded for further evidentiary development.  A 
February 2001 Decision Review Officer decision assigned a 20 
percent rating for the right knee disability, effective from 
the date of claim.

Hearings were held before hearing officers at the RO in 
December 1995 and May 2000.


FINDING OF FACT

The veteran's service connected right knee degenerative joint 
disease is manifested by x-ray findings of moderate 
degenerative joint disease, with limitation of flexion 
(including by pain) to 105 degrees, and extension (at most) 
to 10 degrees; any laxity or instability of the right knee is 
not due to the service connected degenerative changes of the 
knee.


CONCLUSION OF LAW

A rating in excess of 20 percent for the veteran's service 
connected right knee disability is not warranted.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Code 
5010-5261 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes 
service medical records, private medical records, VA 
examination reports, and VA treatment records, including 
records and examinations obtained at the direction of the 
Board.  The veteran canceled a June 2001 VA examination 
because he was incarcerated, but was examined on several 
other recent occasions; the Board finds that the record is 
sufficient to render a decision in this matter, and the duty 
to assist is met.  The veteran has been notified of the 
applicable laws and regulations.  Discussions in the rating 
decision, in the statement of the case, and in supplemental 
statements of the case have informed him what he needs to 
establish entitlement to the benefit sought and what evidence 
VA has obtained.  November 2002 and January 2003 letters 
advised the veteran of his specific responsibilities.  Where, 
as here, there has been substantial compliance with the VCAA 
and the implementing regulations, a remand for further RO 
review in light of the implementing regulations would serve 
no useful purpose.

Factual Background

Service medical records reveal that the veteran entered the 
service after having had two surgeries to repair knee 
injuries.  In August 1985, a dislocated patella was repaired, 
and in January 1986, a ruptured patellar tendon was repaired.  
On October 1988 orthopedic consultation in connection with 
his enlistment examination, the veteran's knee was found to 
be satisfactory for military service.  During his first term 
of service, he developed trouble running and had knee pain in 
the retropatellar area.  The knee was stable, however.  The 
veteran re-enlisted after being separated from the service 
for approximately one year, and the right knee was adequate.  
He rejoined without a profile and passed his physical 
training test in January 1993.  He developed significant pain 
and limp, however, and was placed on a permanent profile 
which did not allow running, prolonged standing, or walking 
more than an hour.  X-rays showed early degenerative joint 
disease of the right knee.  In April 1994, range of motion of 
the right knee was 0 to 130 degrees.  A March 1995 physical 
evaluation board recommended separation due to a right knee 
disability.

On May 1995 VA examination, the veteran reported a history of 
chronic lateral dislocating right patella, which was 
corrected with surgery.  He developed pain and swelling in 
service, and complained of daily pain, exacerbated by 
exercise.  He has no history of collapse or locking.  Stairs 
bothered him.  There was "rather free" movement of the 
patella laterally and medially.  There was no tenderness, but 
significant crepitus was heard in the patellofemoral joint.  
Range of motion of the right knee was 10 to 135 degrees.  
There was some quadriceps atrophy in the right thigh.  X-rays 
showed some hypertrophic changes indicative of patellofemoral 
joint problems, and the patella was offset slightly 
laterally.  Degenerative joint disease of the right knee with 
chronic lateral displacement was diagnosed.  Keloid scars 
from past surgeries were also noted on the right knee.

The veteran was treated in a VA residential detoxification 
program at a domiciliary in August and September 1995.  
Degenerative joint disease of the right knee was noted as a 
diagnosis, but no complaints of pain or limitations were 
noted.

The veteran testified at a December 1995 hearing before a 
hearing officer at the RO.  He stated that he had constant 
minor pain in his right knee, aggravated by exercise.  He 
reported that the knee had given way on occasion and that he 
limped when the pain grew worse.  He continued to obey the 
permanent profile assigned in the Army.  He could not 
completely straighten the knee, but could bend it fully.

February 1996 x-rays at a VA facility showed marked 
degenerative changes of the patellofemoral joint ad a 
possible loose body in the joint.

VA domiciliary records from January 1996 to April 1996 reveal 
that the veteran underwent physical therapy for his right 
leg.  In January 1996, the veteran declined strength testing 
secondary to increased pain, but was observed to move easily 
from the examination table to a steam/sauna room.  A knee 
brace and crutches were prescribed, but in March 1996 the 
veteran was given the option of discontinuing their use 
because he complained about them "continuously."  He 
believed the brace caused infection in the knee.  The knee 
brace was prescribed in large part to provide psychological 
reinforcement that the knee was not problematic and 
disabling.

VA treatment records from November and December 1997, 
including a social and industrial survey, reveal no 
contemporaneous complaints of knee problems, although a 
history of "coming in and out of place" was reported prior 
to military service.

On VA orthopedic examination in December 1997, a pre-service 
history of significant knee problems was noted.  The veteran 
reported using a crutch and knee brace prescribed by the 
Boise VA medical center; he wore a knee brace for the 
examination.  The brace was three years old, but looked brand 
new.  He complained of pain in the right knee due to 
degenerative arthritis.  Gait was normal without the crutch.  
There was no visible atrophy of either leg.  Keloid scarring 
tethered the patella laterally when he walked.  The patella 
was hypermobile due to a developmental condition.  Range of 
motion of the right knee was 0 to 125 degrees.  There was no 
pain on patellofemoral grinding.  Chronic right knee pain and 
possible early patellofemoral osteoarthritis were diagnosed.  
The examiner commented that there was very little pain 
behavior observed.  The patellofemoral joint functioned 
"fairly" normally.  Strength was good, although reduced on 
the right.  Fatigability and incoordination were not noted.

VA treatment records from January to March 1998 reveal 
complaints of right knee pain.  The pain was constant and 
mild, but increased rapidly with use of the joint while 
working or walking a lot.  On January 1998 examination, there 
were palpable osteophytes and grind with range of motion 
consistent with degenerative arthritis.  X-rays from the 
previous year were reviewed, and showed "fairly 
significant" degenerative arthritis.

On June 1998 VA orthopedic examination by the same orthopedic 
surgeon that examined the veteran in December 1997, the 
veteran complained of knee pain due to degenerative 
arthritis.  The veteran used a polio-type cane crutch.  Range 
of motion of the right knee was 0 to 135 degrees.  The 
veteran had a hypermobile patella; chronic dislocation was 
noted.  X-rays from August and September 1997 were reviewed 
and showed marked patellofemoral arthritis, which caused 
pain.  The range of motion was good; normal motion would be 
from 0 to 150 degrees.  There were likely functional 
limitations, such as repetitive bending or stooping, or 
walking prolonged distances.  On examination there was laxity 
of the joint.  No weakness was noted, but with the degree of 
osteoarthritis seen, some fatigue or weakness should be 
expected.  The examination was essentially unchanged from 
December 1997.

VA treatment records from June 1998 to September 2000 show a 
diagnosis of osteoarthritis or degenerative joint disease of 
the right knee.  The veteran was also diagnosed with 
Guillain-Barre syndrome during an August 1998 
hospitalization; the condition resolved completely.  In April 
2000, the veteran complained of daily mild pain in his right 
knee, and stated that he did not often seek care for it.  He 
had a full range of motion and a very mobile patella on 
examination.

The veteran testified at a hearing before a hearing officer 
at the RO in May 2000.  He stated that he had not been 
treated for the knee for about a year, as nothing could be 
done for him until he was old enough for a knee replacement.  
He had chronic mild knee pain, which increased with activity.

On May 2000 VA examination, the veteran complained of 
constant mild right knee pain, which increased with activity.  
He complained of crepitus, muscle weakness in the right leg, 
and easy fatigability.  He estimated that he lost 25 degrees 
of flexion when the pain is the most severe.  He denied 
giving way or locking of the knee.  There was swelling and 
erythema with activity and daily activity.  Pain flared every 
three to four days.  On physical examination, there was a 
varus deformity of the right knee when standing, and muscle 
atrophy of the right upper leg.  The knee was swollen and 
tender to palpation.  There was crepitus with range of motion 
and a patellofemoral pop.  Range of motion was 10 to 105 
degrees.  Drawer sign was 1+ in the right knee; no other 
ligamentous laxity was noted.  X-rays showed moderate 
degenerative joint disease, unchanged since comparison films 
of February 1996.

VA treatment records from January 2001 regarding a mental 
health evaluation noted that the veteran did not require any 
physical aids, and a falling risk assessment assigned the 
veteran to the "no risk" category.

On November 2002 VA orthopedic examination, the examiner 
noted that the veteran's right patella recurrently dislocated 
prior to service.  He had three operations before entering 
the service in 1988.  A long lateral parapatellar scar was 
noted, along with a lateral defect of soft tissue from the 
pre-service operations.  The knee "extends completely" from 
5 degrees hyperextension to 135 degrees flexion.  Although 
the joint moved normally, the examiner felt flexion was 
limited an additional 30 degrees by pain.  The right patella 
moved freely, without grating.  The grating was likely absent 
due to a lack of recent activity.  X-rays of the right knee 
showed a normal joint, with some degenerative changes of the 
patella.  The examiner opined that most of the veteran's 
disability was due to his congenital condition and the pre-
service operations to correct the problem.  However, the knee 
condition was aggravated in service.  The examiner felt that 
30 percent of the disability was due to aggravation in 
service.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the award of service connection for disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Here, the veteran's 
complaints have remained relatively steady throughout the 
appeal period.  Hence, staged ratings are not appropriate.

The veteran's right knee disability is currently rated under 
Code 5010 (for traumatic arthritis), which directs that the 
disability should be rated according to the limitation of 
motion of the affected joint.  Limitation of motion of the 
knee is rated under Codes 5260 (for limitation of flexion, 
with limitation to 15 degrees warranting a 30 percent rating) 
and 5261 (for limitation of extension, with limitation to 20 
degrees warranting a 30 percent rating).  Although the 
measured limitation of flexion was noncompensable, and the 
limitation of motion in extension was, at most, rated 10 
percent, the RO considered the limiting effects of pain, 
weakness, fatigability, and incoordination in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The RO determined 
that the disability picture most closely approximated the 
criteria for a 20 percent rating under Code 5261.

The Board finds that the veteran's complaints of mild chronic 
pain due to degenerative joint disease merit no greater than 
a 20 percent rating due to limitation of motion.  The largest 
measured limitation of extension was 10 degrees, which merits 
a 10 percent rating under Code 5261, and the largest measured 
limitation of extension was (with pain) to 105 degrees, which 
is noncompensable under Code 5260.  The veteran has 
complained consistently of pain with use of the joint, and 
stated that he lost 25 degrees in flexion of the right leg 
when the pain was its most severe.  Consequently, the 
limitation of motion is not severe enough to warrant 
assignment of the next higher, 30 percent, rating under 
either of the two limitation of motion codes.

The veteran argues that in addition to limitation of motion, 
his disability is marked by instability of the right knee, 
which should be rated separately under Code 5257.  Rating 
under Diagnostic Codes for limitation of motion and 
instability does not constitute pyramiding as prohibited by 
38 C.F.R. § 4.14, as they compensate separate disabilities.  
See VAOPGCPREC 23-97, July 1, 1997.  Mild ligamentous laxity 
has been noted by two VA examiners.  However, the June 1998 
examiner, an orthopedic surgeon who also examined the veteran 
in December 1997, opined that while joint laxity was noted, 
it was not related to the veteran's service connected 
disability.  Because the sole medical opinion addressing the 
etiology of the laxity specifically the instability as a 
symptom of the veteran's service connected right knee 
disability, a separate rating based on that symptom is not 
appropriate.

The veteran also urges that a separate rating be assigned for 
arthritis under Code 5010.  As was discussed above, Code 5010 
directs that a rating for arthritis be based upon limitation 
of motion.  Assignment of a separate rating under Code 5010 
would constitute pyramiding, or double compensation for the 
same disability because the veteran is already rated under 
Code 5261, a limitation of motion code.  Pyramiding is 
prohibited by regulation.  38 C.F.R. § 4.14.


ORDER

A rating in excess of 20 percent for right knee degenerative 
joint disease is denied.



		
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

